MEMORANDUM **
On July 6, 2007, Juan Carlos Ramos pled guilty to illegal reentry, in violation of 8 U.S.C. § 1326(a) & (b). On November 27, 2007, Ramos was sentenced to sixty-three months’ imprisonment, with three years supervised release. In the course of sentencing Ramos, the district court applied a sixteen-level enhancement to Ramos’s base offense level because Ramos had previously been deported after being convicted of carjacking under Cal.Penal Code § 215, which the district court held constituted a crime of violence within the meaning of United States Sentencing Guideline (“U.S.S.G.”) § 2L1.2. Ramos appeals his sentence, arguing that CaLPenal Code § 215 is not a categorical crime of violence under U.S.S.G. § 2L1.2 and therefore the district court’s imposition of a sixteen-level enhancement was erroneous.
We affirm, holding that a conviction under Cal.Penal Code § 215 categorically qualifies as a crime of violence under U.S.S.G. § 2L1.2, and therefore the district court’s imposition of a sixteen-level enhancement was appropriate. See United States v. Becerril-Lopez, 541 F.3d 881, 885 (9th Cir.2008) (holding that a conviction under California Penal Code § 211 is a categorical crime of violence under U.S.S.G. § 2L1.2). The same elements that make § 211 a crime of violence are also required in § 215. They include the felonious taking of property in the possession of another by means of force or fear.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.